 

 

Wonder International Education and Investment Group Corp. 10-Q
[wieig-10q_093013.htm]

Exhibit 10.2

 

 



AGREEMENT

 

PARTY A : Anhui Wonder University of Information  Engineering

PARTY B : Anhui Guanghui Construction Decoration Engineering Co., Ltd.

 

In order to clarify Both Party A & Party B’s responsibilities and obligations,
hereby sign this agreement after both Parties’ friendly discussion

1.Description: No.12; 13; 14; 15 Teaching Building & Academic Exchange Center;

2.Location: Within Wonder University of Information Engineering

3.Scale: Five floors with Frameworks. The Academic Exchange Center’s building
area is 8,892 square meters; Four teaching buildings’ construction area is
approximately 12,700 square meters each as per the actual construction drawing
area subject. Construction drawings are based on the No.8 teaching building that
has been completed. The adjustment will be needed if the cost excesses 10% of
per square meter, the following is not adjusted (the No. 8 teaching building
costs ¥1,474.80 per square meter.

4.Quality requirement: qualified;

5.Completion requirements: Academic Exchange Center will be completed by
September 1st. 2014; the Teaching Buildings will be completed by May 2015.

6.Site reconnaissance: Self pay;

7.Contracting Methods： Construction Contract。

8.Contract deposit: RMB Ninety Million. In consideration of the pre-construction
investment, the payment of the deposit may be deferred, however it must be
incorporated into the construction warranty fund in the later period.

9.Contract price: the total contract price is 90 million RMB, including 74.92
million for four teaching buildings and 15.08 million for Academic Exchange
Center.

10.Project Settlement

a.Contract price + Valid Visa & Design Change + Material Differences. Valid Visa
& Design Change will require an official stamped document with at least two
signatures issued by Party A.

b.Visa & Change’s calculation will refer to national rule and industry-related
provisions. The 5% discount will be accounted after adjusting the total price.

c.  Material differences to adjust only the main material, including: steel,
cement, sand, gravel, brick, wood, wire, and cable. Adjustment method: Hefei
marketing information average price minus the fixed price, according to the 2000
Hefei fixed and supplemented quota.

d.  If labor costs exceed 20% of the standard (issued by the government or Hefei
2000 Consolidated Fixed Description), the adjusted fixed labor costs will be
included into the accounts.

e.  Three categories charges exclusive the labor insurance fund



 

 

 

11. Payment term

 

By the end of Dec 2013, the University should pay 70% of the total contract
price. The remaining balance needs to be paid within 6 months after inspection
and acceptance. There will be construction warranty deposit based on 3% of the
contract price that will be due in two years after quality inspection and
acceptance. No interests will be accounted for the construction payment.

12、 Contract Range: construction drawings and Party A designated contents,
including internal and external decoration of construction design engineering,
weak electricity, and fire engineering of the construction design.

13、See the teams of seven, eight , nine , ten, and eleven in the Chapter VII of
the tender documents of Academic Exchange Center.

14. Party B should pay attention to the construction safety, strengthen safety
education, and regulate the construction procedures. Party B are sole
responsible for any accidents if there’s any during the project period. Party A
shall not take any responsibility.

15. Party B must obey Party A’s rule, that is not taking main roads and keeping
the campus clean, especially on the simultaneous construction sites.

16. Party B should make sure to pay this project’s migrant workers. If any
payroll complaints occurs during the project and it can not be resolved within
three days, a fine of 0.5% of the total contract price will claimed by Party B
when the issue be resolved by Party A.

17. If there’s a dispute outside the contract, both parties will routinely
negotiated a settlement. If not solve, both parties may file lawsuit or
arbitration proceedings to the local people's court.

18. The agreement will be in 6 original copies. Each party holds three. The
agreement will be effective once signed or stamped by both parties. The
agreement shall automatically terminate after all terms are met.

 



Party A（Stamp）

/s/ Anhui Wonder University of Information Engineering

Date：June 18th 2013

 

Party B (Stamp)

/s/ Anhui Guanghui Construction Decoration Engineering Co. Ltd.

Date：June 18th 2013

 





 

 

[chinese2_1.jpg] 

 

 

 



 

 [chinese2_2.jpg]

 

 

 



 

 

 [chinese2_3.jpg]

 

 



 

 



 

